Name: 96/383/EC: Council Decision of 10 June 1996 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period from 18 January 1996 to 17 January 1999, the fishing opportunities and financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles
 Type: Decision
 Subject Matter: international affairs;  European construction;  Africa;  fisheries
 Date Published: 1996-06-29

 Avis juridique important|31996D038396/383/EC: Council Decision of 10 June 1996 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period from 18 January 1996 to 17 January 1999, the fishing opportunities and financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles Official Journal L 157 , 10/06/1996 P. 0017 - 0017COUNCIL DECISION of 10 June 1996 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period from 18 January 1996 to 17 January 1999, the fishing opportunities and financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles (96/383/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles (1), signed in Brussels on 28 October 1987,Having regard to the proposal from the Commission,Having regard to the proposal from the Commission,Whereas the Community and the Republic of Seychelles have held negotiations with a view to determining amendments to be made to the abovementioned Agreement at the end of the period of application of the Protocol in force annexed thereto;Whereas, as a result of these negotiations, a new Protocol was initialled on 18 January 1996, by virtue of which Community fishermen are to enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Republic of Seychelles for the period from 18 January 1996 to 17 January 1999;Whereas, in order to avoid interruption of fishing activities by Community vessels, both parties have initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the said Protocol from the day following the date of expiry of the Protocol in force;Whereas the Agreement in the form of an Exchange of Letters should be approved subject to a definitive decision pursuant to Article 43 of the Treaty,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period from 18 January 1996 to 17 January 1999, the fishing opportunities and financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles is hereby approved on behalf of the European Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Luxembourg, 10 June 1996For the CouncilThe PresidentM. PINTO(1) OJ No L 119, 7. 5. 1987, p. 26.